Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 1 of 11




               Exhibit B
     Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 2 of 11
TRANSLATION                       14                        Exhibit C-660




                      BALDA SOCIALE DOCUMENTS




                 Entire file requested by the USA and GUINEA




                                                                    CGS&H p. 1
                                                               BSGR_LCIA_2_0037272
Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 3 of 11
                              14




                 DOCUMENTS SOCIALE BALDA




       Tout le classeur demande par les USA et la GUINEE




                                                           CGS&H p. 2
                                                            BSGR_LCIA_2_0037272
         Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 4 of 11




Me Marc Bonnant

12, rue de Saint Victor
1201 Geneva
Switzerland


                                                                                       November 10, 2010.

Dear Marc,

Further to our conversations over the past few months, I would now like to formalize my request for a
distribution by the Balda Foundation of which you are a foundation council member.
As you are aware, my personal financial situation in Israel has unfortunately deteriorated over the last two
years, primarily as a result of the real estate crisis in Eastern Europe. Scorpio Real Estate, an Israeli
company under my ownership, borrowed money from bondholders in 2007 to invest in its real estate
development projects in Eastern Europe. As a result of the devastating blow that the global banking crisis
inflicted on the Eastern European property market, Scorpio Real Estate soon found itself in a position that
it was not able to meet its commitments to its bondholders.

Even though, as I have told you, I had absolutely no personal obligation to repay the Scorpio Real Estate
bondholders, I am from the school that does not allow me to walk away from obligations of my
companies. I have therefore taken upon myself the personal commitment to immediately repay part of the
debts to the bond holders with the remainder of the debt being paid off over the next few years. This is a
price that I am willing to pay to maintain my unblemished reputation in the financial communities. I am
sure that you agree with me.

My request to the Council of the Balda Foundation is to consider to grant me a distribution in the amount
of USD 94,000,000 which I intend to use as an injection of equity in Scorpio Real Estate.
To conclude, I would like to emphasize that even in the event that the members of the Foundation Council
do not approve the distribution that I am requesting, I very much value the strong support, trust and of
course friendship that I have enjoyed with you over many years:
Yours very truly




                             23, Quai du Mont Blanc, 1201 Geneva, Switzerland




                                                                                            CGS&H p. 7
                                                                                             BSGR_LCIA_2_0037277
   Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 5 of 11



                            BALDA FOUNDATION
                                      (the "Foundation")


         MINUTES OF THE MEETING OF THE FOUNDATION COUNCIL

                               held on July 1, 201 O at 11.30h
                                  in Vaduz, Liechtenstein



Notice:           Notice to this meeting was waived by all persons entitled thereto.


Present:

Foundation Council ;

    11   Dr Peter Goop (''PG")
    11   Me Marc Bonnant ("MB")
    11   Rothschild Trust Guernsey limited, represented by Messrs Robert
         Payne ("RP") and Richard Baldock ("RB")

By invitation ;
    •    Mr. Jesus Cortes ("JC") of Marxer & Partner
    •    Mrs. Sandra Merloni - Horemans ("SMH") of Onyx Financial Advisors
         limited
    •    Mr. Dag Cramer ("DLC") and Ms. Melissa Chapman ("MC") of BSG
         Management Services limited
    •    Mr. David Clark ("DMC")




         1. Waiver of the convening notices
         2. Ratification of'the Board Minutes of November 25, 2009
         3. Review and approval of the financial statements for the period ending
             December 31, 2009
         4. Review and ratification of historical overview for the period 2002 to 2009
         5. Review of treasury and cash forecast report
         6. Review of treasury policy
         7. Investment proposal; BSG Mercury
         8. Review of charity report and proposal
         9. Review and ratification distributions report
         10. Discussion on increase advisory fees for Mr B. Steinmetz
         11. BSG Management Service Companies ; Review Cost Report 2009
         12. Review and discussion Onyx Bonus Payment Proposal
         13. Miscellaneous




                                                                               CGS&H p. 17
                                                                                 BSGR_LCIA_2_0037287
   Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 6 of 11



1. Introduction / General comments

After being confirmed that there was a quorum in accordance with the Statutes of the
Balda Foundation (hereinafter referred to as the "Foundation"), the meeting was
declared open and it was said that it had been called to discuss the agenda as
mentioned above. PG was elected chairman and SMH was appointed as secretary.




After review, it was decided to approve the following resolution ;



       The minutes of the meeting of the Balda Foundation dated November 25,
       2009 were ratified by the Members of the Foundation Council._



The financial statements of the Balda Foundation as of December 31, 2009, as were
presented and as approved by the Board of Directors of NYSCO Management Corp.,
were presented to the Foundation Council for discussion and approval.

       Resolution

       It was agreed to approve the financial statements as of December 31,
       2009.



DLC presented the Foundation Council Members with an update in respect of the
current and proposed investments within the underlying structures of the Foundation.
It was suggested that the Foundation Council should acknowledge the decision of the
Board of Directors of "NYSCO Management Corp." in respect of the current and
proposed investments as detailed in the investment report and the financial
statements of December 31, 2009.

       Resolution:

       It was agreed to acknowledge the decision of the Board of Directors of
       NYSCO Management Corp. in respect of the current and proposed
       investments under the Foundation.



DLC presented the Foundation Council with a historical overview of the results and
variation in the NAV of the Balda Foundation during the period 2002 to 2009, as were
presented and as approved by the Board of Directors of NYSCO Management Corp.

        Resolution :

       After discussion, it was agreed to approve and ratify the historical
       overview for the period 2002 to 2009.




                                                                         CGS&H p. 18
                                                                            BSGR_LCIA_2_0037288
     Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 7 of 11




MC presented the Foundation Council with the treasury and cash forecast report for
201 O as was included in the board pack

        Resolution:
        After discussion, it was agreed to approve the treasury and cash report
        for the year 201 o.
7.

MC presented the Foundation Council with the draft Treasury Policy (as discussed
during previous meetings) and recommended that this be approved and adopted by
the Foundation Council in respect of the Foundation and its subsidiaries.

        Resolution:
        After discussion and review, it was agreed to adopt the Treasury Policy
        (which shall be included in these minutes as Annex A).
8.

Following receipt of the proceeds from the transaction which BSG Resources Ltd
concluded with Vale in respect of BSGR's iron ore project in Guinea, and the
subsequent substantial liquidity in the foundation, DLC confirmed to the Foundation
Council that the group was actively reviewing opportunities (in capital markets) to
conservatively invest on a long term basis. He subsequently introduced the
Foundation Council to Mr Nie Spicer ("NS") as BSG's analyst with BSG Capital
Markets in London.

NS presented the Council with a proposal for a segregated investment portfolio as
was included in the board pack; he explained the recommendations and processes
for setting up endowment type mandates for a selected group of managers which will
focus on long term real capital appreciation.

        Resolution:
        After discussion, the foundation council agreed in principle to approve
        the proposal and method for setting up a segregated investment
        portfolio and agreed with DLC and NS that they will provide the
        foundation council with an update on the selection of (and allocation to)
        the managers as well as proposed benchmarks for the portfolio.
9.

The Foundation Council discussed the report on the charities which was included in
the board pack.

        Resolution:
        After discussion, the foundation counci.1 approved the report and agreed
        to continue supporting the proposed children's charities.




                                                                        CGS&H p. 19
                                                                          BSGR_LCIA_2_0037289
      Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 8 of 11




The Foundation Council reviewed the distributions made during the period 2004 to
June 2010 to both Mr Beny Steinmetz and Miss Merav Steinmetz. PG requested MC
to change the denomination of the distributions made to Mr Steinmetz to support him
with his living expenses in Switzerland to which she agreed.

         Resolution:

         After discussion, the Foundation Council reconfirmed all distributions
         made to Mr Beny Steinmetz and Miss Merav Steinmetz during the period
         2004 to June 2010.

11.

At the request of DLC, the Foundation Council considered the proposed increase of
the advisory fees, payable under the advisory contract between Mr Beny Steinmetz
and the Balda Foundation dated January 1, 1998, back to the level before April 2008;
in effect, representing an increase from the current amount of WSD 300,000 per year
to USD 400,000 per year.

         Resolution:

         After discussion, the Foundation Council (a) approved the proposed
         increase in advisory fees for the services provided by Mr Beny
         Steinmetz and (b) agreed to authorise Mr Marc Bonnant to represent the
         Foundation and to execute, on its behalf, the corresponding addendum
         to the advisory services agreement between Mr Steinmetz and the
         Foundation, which shall have effect as from July 1, 2010 (which shall be
         included in these minutes as Annex B) .



Following the substantial increase in the foundation's assets, the Foundation Council
considered to increase the fees of each of the foundation council members from CHF
50,000 to CHF 80,000 (this last amount representing the level of the fees before April
2008).

         Resolution:

         After discussion, the Foundation Council approved the proposed
         increase in foundation council fees, which increase shall have effect as
         from July 1, 201 O.



DLC presented the Foundation Council Members with an update on the 2010
expense report of the BSG management companies which continues to show a
continued decrease in comparison to the 2008 and 2009 budgets.

         Resolution:

         After discussion, it was agreed to ratify the 201O expense budget and
         report of the BSG management companies.




                                                                           CGS&H p. 20
                                                                              BSGR_LCIA_2_0037290
Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 9 of 11




                                                         CGS&H p. 21
                                                           BSGR_LCIA_2_0037291
  Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 10 of 11




The Foundation Council confirmed having received the proposal to grant Onyx
Financial Advisors Limited ("Onyx") a bonus payment. In view of the significant
growth in the foundation's NAV (and as reflected in the financial statements), the
Foundation Council considered to remunerate Onyx in recognition for their efforts, by
payment of a bonus equal to 0.5% of the funds received by the Balda Foundation at
the time of the closing of the Vale transaction.

       Resolution:

       After discussion, the Foundation Council approved to grant Onyx
       Financial Ad�isors Limited a bonus payment of USD2,500,000.

There being no further matters to discuss, the Meeting was declared closed and in
presence of the afore mentioned attendants this document was executed.




                                                                          CGS&H p. 22
                                                                             BSGR_LCIA_2_0037292
      Case 1:19-cv-03619-VSB Document 26-2 Filed 06/18/19 Page 11 of 11




      CIRCULAR LETTER RESOLUTION OF THE FOUNDATION COUNCIL OF

                            BALDA FOUNDATION
                                  April 28, 2010.


Pursuant to the statutes of Balda Foundation, of Heilig Kreuz 6, 9490 Vaduz,
Liechtenstein, the Foundation Council may pass resolutions in writing on proposals.
Such resolutions by circular letter require the unanimous consent of all members.
Substitution is not permitted.


                                  RESOLUTION:


Further to the investment proposal received from Dag L. Cramer on April 28, 2010 in
respect of the operations of BSG Resources Limited in Guinea, we hereby decide as
follows;

To approve the entering into by BSG Resources Ltd into a joint venture with Vale
S.A. with respect to the Balda Foundations' wholly (indirectly) owned subsidiary BSG
Resources (Guinea) Limited in relation to the designing, financing, development and
operation of certain iron ore mines in the Republic of Guinea owned (indirectly) by
BSGR Guinea, the transportation and export of these minerals and the construction
of the        infrastructure and facilities as described in the investment proposal.

For




                                              Peter Goop




                                                                      CGS&H p. 27
                                                                         BSGR_LCIA_2_0037297
